DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the Request for Consideration Under the After Final Consideration Pilot Program 2.0, claims 1, 3-5, and 9-23 are pending in the application.  The applicant has cancelled claims 2 and 6-8.  The applicant has added claims 21-23.  The applicant has amended claims 1, 4, 12, 19, and 20.

Allowable Subject Matter
3.	Claims 1, 19, and 20 and claims 3-5, 9-18, and 21-23, which depend from one of claims 1, 19, and 20, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a tool storage unit or an interactive tool storage system for a storage unit, comprising a sensor disposed on the storage unit and adapted to detect an event that includes both proximity of a person or an object and movement of a translatable bin to an opened position; a light adapted to illuminate the interior of the translatable bin when the bin is in the opened position; and a processor operably coupled to the sensor and the light and configured to cause the light to be changed from an OFF state to an ON state upon detection of the event.
Fly et al. (US 2014/0350716) discloses a tool storage unit with a translatable bin, but Fly does not disclose a light that illuminates the interior of the translatable bin when the bin is opened.  Fly also does not disclose a sensor that detects either proximity of a person or an object or movement of the translatable bin to the opened position.  Fly also does not disclose a processor that causes the light to be turned on when the sensor detects both proximity of a person or an object and movement of the translatable bin to the opened position.
Jung et al. (US 2010/0320890 A1) discloses a light that illuminates the interior of a translatable bin when the bin is opened.  Jung also discloses a sensor that detects proximity.  Jung also discloses a processor operably coupled to the proximity sensor and the light, wherein the processor causes the light to be turned off after the proximity sensor has not detected human activity for a long term.  Jung does not disclose that the processor causes the light to be turned on when the sensor detects both proximity of a person or object and movement of the translatable bin to the opened position.  
Jung does not provide any suggestion for an obvious modification to configure the processor to turn on the light when the sensor detects both proximity and the opening of the drawer.  In particular, Jung does not teach or suggest the involvement of the proximity sensor in the turning-on of the light when the drawer is opened.  On the contrary, Jung suggests that after the processor has turned off the light after the proximity sensor has not detected human activity for a long term, the closing of the drawer returns the processor programming to a default state in which the light turns on the next time the drawer is opened, without regard for the status of the proximity sensor.  In other words, Jung suggests that after the processor has turned off the light after the proximity sensor has not detected human activity for a long term, the closing of the drawer clears the turn-off-the-light state and the associated absence-of-human-activity-for-a-long-term .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion  
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689